288 F.2d 137
Gordon S. CARBONNEAU, Appellantv.Robert C. WATSON, Commissioner of Patents, Appellee.
No. 15723.
United States Court of Appeals District of Columbia Circuit.
Argued October 19, 1960.
Decided November 17, 1960.
Petition for Rehearing Denied December 15, 1960.

Mr. Austin A. Webb, Kalamazoo, Mich., of the bar of the Supreme Court of Michigan, pro hac vice, by special leave of court, with whom Mr. Munson H. Lane, Washington, D. C., was on the brief, for appellant.
Mr. David Kreider, Attorney, United States Patent Office, with whom Mr. Clarence W. Moore, Solicitor, United States Patent Office, was on the brief, for appellee.
Before Mr. Justice REED, retired,* and PRETTYMAN and BAZELON, Circuit Judges.
PER CURIAM.


1
This is a civil action brought in the District Court under Section 145, Title 35, United States Code, to direct and authorize the Commissioner of Patents to issue a patent. The application for the patent was entitled "Closely Spaced Pot Structure for Loud Speaker Magnets". It related to a magnetic structure for use in a permanent magnet loud speaker. The Primary Examiner and the Board of Appeals in the Patent Office were of opinion that the claims were not patentable over the prior art. Upon trial in the District Court those rulings were affirmed. We are of the same opinion.


2
Affirmed.



Notes:


*
 Sitting by designation pursuant to Sec. 294 (a), Title 28, U.S.Code